DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 02/10/2022.  
Claims 1-7, 9-27, 29-46, 48-50, 55-58, 80-83 are pending in the case.  
Claims 8, 28, 47 and 59-79 have been cancelled.  
Claims 80-83 have been added.  
Claims 1, 20 and 39 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-27, 29-46, 48-50, 55-58, 80-83 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claims 1 and 20:
	Claim 1 recites three touch operations: a first touch operation within a first position in which a first icon is displayed (lines 5-9), a second touch operation at another position wherein the other position is not within the first position and not on any of the plurality of icons (lines 10-15) and a third touch operation within a third position in which a third icon is being displayed (lines 24-28).  Icons are moved based on the second touch operation (lines 16-20) and icons are conclusively positioned based on an order in which the first touch operation and the third touch operation are ended (lines 26-30).  The embodiment illustrated in Figs. 4A-4F appears to be the only three touch operation embodiment discussed in the specification.  According to the portion of the specification 

Claims 2-7, 9-27, 30-38 and 80-83:
	Claims 2-7, 9-27, 30-39 and 80-83 are rejected for fully incorporating the deficiency of their respective base claims. 

Claims 11-15, 30-34, 40 and 50:
	Claims 11-15, 30-34, 40 and 50 each claim features that are not supported by the three-touch operation embodiment illustrated in Figs. 4A-4F.  

Independent Claim 39:
	Claim 1 recites three touch operations: a first touch operation within a first position in which a first icon is displayed, a second touch operation at a second position wherein a second icon of the plurality of icons is displayed within the second position and a third touch operation within a third position in which a third icon is being 

Claims 40-46, 48-50 and 55-58:
	Claims 40-46, 48-50 and 55-58 are rejected for fully incorporating the deficiency of their respective base claims. 

Prior art Rejections 
	Examiner was not able to find prior art to teach the limitations of the independent claims as currently claimed.  



Response to Arguments
Applicant’s cancellation of claims 60 and 61 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 60 and 61 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered and are persuasive the 35 U.S.C. § 103 rejections of claims 1-7, 9-27, 29-46, 48-50 and 55-58 have been respectfully withdrawn.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175